Citation Nr: 1339206	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  07-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa.

The Veteran contends that he developed hearing loss and tinnitus as a result of his period of active service.  Additionally, he asserts that his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.

In March 2010, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  

This matter was previously before the Board in May 2010 and February 2013, at which time it was remanded for additional development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the Veteran  by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


REMAND

After considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development of the record.  

As indicated above, the Veteran asserts that he currently has bilateral hearing loss and tinnitus that are the result of noise exposure during his period of active service.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that he served in the Republic of Vietnam from July 1970 to July 1971, and that he received the Combat Infantryman Badge.

During his March 2010 hearing, he testified that he was exposed to loud artillery fire and explosions during his active service in Vietnam.  He added that he experienced hearing trouble and ringing since that time, which has increased in severity over the years.  (The Veteran's service treatment records do not mention hearing loss or tinnitus.)

When a veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Following service, a VA audiometric examination report, dated in September 2006, shows that the Veteran reported military noise exposure from artillery and small arms fire for approximately one year.  He added that he had occupational noise exposure as a railroad worker for 17 years and recreational noise exposure from carpentry and firearms.  He added that he had longstanding constant bilateral tinnitus.  The diagnosis was sensorineural hearing loss and tinnitus.  The examiner concluded that given the indication of hearing being within normal limits at separation, hearing loss was not incurred in military service, and the tinnitus was likely secondary to his hearing loss.

In February 2013, the Board determined that the September 2006 VA audiology examination report was inadequate to the extent that the examiner failed to address the Veteran's lay statements regarding the onset and continuity of hearing problems and tinnitus since service.  As such, the agency of original jurisdiction (AOJ) was to afford the Veteran a new VA audiology examination to address this point.  Specifically, the Board instructed that, in arriving at an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus is related to his period of active service, the examiner was to record a detailed history of in-service and post-service noise exposure.  The examiner was also directed to consider the competent statements of the Veteran and other lay statements of record as to the continuity of symptomatology since service.  

Thereafter, a VA examination report dated in April 2013 shows that a VA audiologist reviewed the Veteran's claims file, and following examination of the Veteran, concluded that the hearing loss and tinnitus were not at least as likely as not caused by service.  In the rationale, the audiologist explained that the audiogram at separation indicated hearing within normal limits; and that the Veteran's hearing loss had been incurred in the years following his separation from service, and was unrelated to service.  The audiologist added that the tinnitus was a symptom of the hearing loss.  The audiologist, however, did not provide a detailed history of in-service and post-service noise exposure; nor did the audiologist address the Veteran's reports as to the onset and continuity of his symptoms since service as instructed by the Board.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the issue must again be remanded so as to ensure compliance with the Board's April 2013 remand directives.

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records for the Veteran's claimed disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran also has the right to submit additional evidence and argument on the matters being remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The AOJ shall thereafter make arrangements with the appropriate VA medical facility to have the Veteran's claims file reviewed by a VA otolaryngologist.  The claims file and a copy of this remand must be made available to the examiner.  

The VA otolaryngologist is requested to review the Veteran's entire claims file and record a detailed history of in-service and post-service noise exposure of the Veteran.  

The VA otolaryngologist must also consider the competent statements of the Veteran and other lay statements of record as to the onset and continuity of hearing loss and tinnitus since military service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 

After a review of the entire evidence of record, the VA otolaryngologist must provide an opinion as to whether it is at least as likely as not that the onset of the Veteran's hearing loss and/or tinnitus is traceable to his period of active service, to specifically include noise exposure during combat.  The medical reasons for accepting or rejecting the Veteran's report of continuity of symptoms since service should be set forth in detail.  (If it is determined that disability is not traceable to military service in part because of findings on audiogram at separation from service, this should be explained, including an explanation of whether the Veteran could have been subjectively experiencing symptoms at that time.)

The VA otolaryngologist is advised the absence of evidence of treatment for either hearing loss and/or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the reviewer is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  

4.  The AOJ shall will then readjudicate the Veteran's claims, to include the issue of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

